                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN

In re:

         Victoria Ophidian Bohland,                 Case No. 19-21399-beh
         dba The Heavens Above,

                           Debtor.                  Chapter 7


MEMORANDUM DECISION ON CHERYL E. ATKINS’ MOTION TO LIFT THE
    AUTOMATIC STAY AND DEBTOR’S REQUEST TO VOID LIEN


         The pro se debtor, Victoria Ophidian Bohland, filed her Chapter 7
petition on February 25, 2019. Cheryl E. Atkins moved for relief from the
automatic stay regarding the debtor’s real property located at 1814 Jefferson
Street, Two Rivers, Wisconsin (the “Property”), and the debtor objected. The
parties filed briefing on the matter, the Court held a hearing on May 1, 2019
and took the matter under advisement. After a full consideration of the
circumstances and for the reasons set forth below, the Court grants Ms.
Atkins’ request for relief from the stay.

                                  JURISDICTION
         The Court has jurisdiction under 28 U.S.C. § 1334 and the Eastern
District of Wisconsin’s July 16, 1984, order of reference entered pursuant to 28
U.S.C. § 157(a). This is a core proceeding under 28 U.S.C. § 157(b)(2)(G). The
following constitutes the Court’s findings of fact and conclusions of law under
Fed. R. Bankr. P. 7052.

                            FACTUAL BACKGROUND
     Much of the factual recitation below is taken from the parties’ filings on
the motion for relief from stay. The pro se debtor did not submit her
purported factual assertions opposing the motion via affidavit. Nonetheless,
for purposes of resolving this motion, the Court will accept as true at least the
material facts.




              Case 19-21399-beh   Doc 35    Filed 06/17/19   Page 1 of 6
         Debtor was the sole member of Heavens Above, LLC (the “LLC”), which
    had as its only asset the Property. The Property was operated, or was
    intended to be operated, as a bed and breakfast. In 2016, Ms. Atkins either
    loaned money to the LLC or invested in the LLC. Regardless, the relationship
    between the parties soured, and in 2017 Ms. Atkins sued Heavens Above in
    Manitowoc County Circuit Court, alleging breach of contract, unjust
    enrichment, deprivation of property rights, and a right to punitive damages.
         The circuit court entered default judgment in favor of Ms. Atkins in the
    amount of $135,378 AUD plus costs, and denied a motion to vacate the
    default judgment based on an asserted lack of service.1 The judgment was
    docketed on September 27, 2019. CM-ECF Doc. No. 17 p. 66. In late 2018,
    the Wisconsin Court of Appeals affirmed denial of the motion to vacate. CM-
    ECF Doc. No. 19 p. 59 et seq. Ms. Atkins then attempted to recover her
    judgment against Heavens Above by obtaining an order for execution against
    property, dated January 11, 2019. CM-ECF Doc. No. 17 p. 66. But Heavens
    Above transferred the Property to the debtor via quit claim deed on February
    22, 2019, CM-ECF Doc. No. 22-2, p.5. The debtor filed her Chapter 7
    bankruptcy petition on February 25, 2019. At least as of the time of filing her
    petition, debtor listed the Property as her residence.
         On her Schedule A/B, debtor listed the value of the Property as
    $194,300. CM-ECF Doc. No. 11 p.3. Her Schedule C exempted $75,000 of
    the value of the Property, per Wis. Stat. § 815.20. Id., p.13.2 Her Schedule D
    listed Ms. Atkins’ judgment against the Property in the amount of
    $116,587.99 USD. Id. p. 15.
         On March 12, 2019, the Chapter 7 trustee filed a notice of proposed
    abandonment of the Property, asserting that the Property is burdensome to
    the estate, is of inconsequential value, is not insured and the estate lacks

1 In denying the motion to vacate the default judgment, the circuit court agreed to amend the
judgment amount to reflect a debt based on funds lent in Australian, not U.S., currency, as
alleged in the complaint. CM-ECF Doc. No. 17, pp. 53-54.
2 Debtor filed an amended Schedule C on April 18, 2019, but did not adjust her estimated value of
the Property or her $75,000 exemption. CM-ECF Doc. No. 21.




                Case 19-21399-beh       Doc 35    Filed 06/17/19      Page 2 of 6
    funds to provide insurance. CM-ECF Doc. No. 15. There were no objections,
    and on May 4, 2019, the trustee abandoned the Property. CM-ECF Doc. No.
    31. On May 21, 2019, the Chapter 7 trustee issued her report of no
    distribution, asserting that the estate has been fully administered. No one
    filed a timely objection to the debtor’s discharge, and the debtor’s personal
    liability on claims is scheduled to be discharged.
         Not long before the Chapter 7 trustee abandoned the Property, Ms. Atkins
    filed her motion for relief from stay under 11 U.S.C. section 362(d)(1), arguing
    under Wisconsin statutes that the Property was fraudulently conveyed in an
    attempt to avoid creditors and the bankruptcy petition was filed in bad faith
    for the sole purpose of preventing collection efforts. CM-ECF Doc. No. 17, filed
    April 8, 2019. Moreover, Ms. Atkins asserts that the debtor “made a conscious
    decision to transfer property from the LLC to her, thinking she could avoid
    collection. The bankruptcy petition was filed for no other reason, but to keep
    assets out of the LLC and into her name, considering the judgment is against
    the LLC.”
         In response, the debtor denied that any fraudulent act occurred in
    transferring the Property. CM-ECF Doc. No. 22. Debtor included within the
    text of her objection to the motion for relief from stay a “motion to void lien,”
    asserting that the state court judgment in Ms. Atkins’ favor impaired debtor’s
    ability to seek the full $75,000 exemption under Wis. Stat. § 815.20. Id., p. 3.3
    In reply, Ms. Atkins maintained her request for relief from stay and contended
    that because the Property was not homestead property at the time the
    judgment lien was recorded against it, debtor’s request to “void the lien”
    should be denied.
                                         DISCUSSION
          The commencement of a case under Chapter 7 of the Bankruptcy Code
    creates a bankruptcy estate. 11 U.S.C. § 541(a). This estate includes all legal
    or equitable interest of the debtor in property as of the commencement of the

3Debtor’s cover correspondence states she is filing a “Response to Motion to Lift the Automatic
Stay,” but has crossed out “Motion to Avoid Lien.” CM-ECF Doc. No. 22 p.4.




                Case 19-21399-beh       Doc 35    Filed 06/17/19      Page 3 of 6
 case. 11 U.S.C. § 541(a)(1). Section 362(a) of the Code provides protections to
 property of the estate by staying certain actions against property of the estate.
 11 U.S.C. § 362(a)(2)-(4). Of particular relevance to this motion, the
 protections afforded under Section 362(a) as to property of the estate continue
 until the property is no longer property of the estate. 11 U.S.C. § 362(c)(1).
        Here, the Property in Manitowoc is no longer property of the estate. The
 Chapter 7 Trustee has abandoned it, without objection.
        Although the Property is no longer property of the estate, Section 362(a)
 continues to stay actions against the debtor and her property until the earlier
 of the case closing, or dismissal, or the time at which her discharge is granted
 or denied. 11 U.S.C. § 362(c)(2). Therefore, the automatic stay applies as to
 Ms. Bohland and her property, and the Court then must consider the balance
 of Ms. Atkins’ request to lift the stay.

        1. The request to lift the stay.
        Section 362(d) of the Bankruptcy Code provides that the court shall
 grant relief from the stay “for cause, including the lack of adequate protection
 of an interest in property of such party in interest,” § 362(d)(1), or, with respect
 to a stay of an act against property, if “(A) the debtor does not have an equity in
 such property; and (B) such property is not necessary to an effective
 reorganization,” § 362(d)(2)4. The party requesting relief from stay has the
 burden of proof on the issue of the debtor’s equity in property, while the debtor
 bears the burden of proof on all other issues. 11 U.S.C. § 362(g).
        Section 362(d)(1), the specific basis raised by Ms. Atkins, identifies only
 one example of cause: lack of adequate protection. Otherwise, “‘[c]ause’ as
 used in § 362(d) has no clear definition and is determined on a case-by-case
 basis.” Matter of Fernstrom Storage & Van Co., 938 F.2d 731, 735 (7th Cir.
 1991) (internal quotation marks omitted). In determining whether cause exists

4 Under section 362(d)(2), the determination of “necessity for an effective reorganization” is

inapplicable in a chapter 7 liquidation. See Matter of Vitreous Steel Prod. Co., 911 F.2d 1223,
1232 (7th Cir. 1990) (“Because this is a liquidation under Chapter 7, there will be no
reorganization. The only question faced by the bankruptcy court, then, was whether the debtor
had equity in the property.”)




               Case 19-21399-beh       Doc 35     Filed 06/17/19     Page 4 of 6
under section 362(d)(1), the court may consider factors including “interference
with the bankruptcy, good or bad faith of the debtor, injury to the debtor and
other creditors if the stay is modified, injury to the movant if the stay is not
modified, and the proportionality of the harms from modifying or continuing
the stay.” In re Milne, 185 B.R. 280, 283 (N.D. Ill. 1995). See also In re
Morrow, 495 B.R. 378 (Bankr. N.D. Ill. 2013).

     After considering the relevant circumstances, the Court concludes that
there is cause to grant Ms. Atkins relief from the stay. Lifting the stay will not
interfere with the debtor’s bankruptcy case: the Chapter 7 trustee already has
abandoned the Property, so it is no longer part of the bankruptcy estate and
will not be liquidated for the benefit of unsecured creditors; and, the debtor’s
discharge will occur imminently. The purpose of the automatic stay is to
“preserve what remains of the debtor’s insolvent estate and to provide a
systematic equitable liquidation procedure for all creditors.” In re Holtkamp,
669 F.2d 505, 508 (7th Cir. 1982). The now-abandoned Property does not
serve that purpose, and this is a no-asset case. Finally, the debtor will not be
harmed by the Court granting the motion, nor will secured creditors be
harmed, for the same reasons set out above.

      2. The debtor’s request to void the lien.
      Debtor asserts that Ms. Atkins’ judgment lien should be voided, as it
impairs debtor’s claimed $75,000 homestead exemption under Wis. Stat. §
815.20(1). Section 522(f)(1) of the Code provides that a debtor may “avoid the
fixing of a lien on an interest of the debtor in property to the extent such lien
impairs an exemption.” Ms. Atkins responds, based on In re Arnhoelter, 431
B.R. 453, 454 (Bankr. E.D. Wis. 2010), that the debtor cannot claim any
portion of her interest in the Property as exempt, because Ms. Bohland was
not the title owner of the Property at the time the judgment was docketed.
      The undisputed chronology bears out Ms. Atkins’ argument. The state
court judgment was docketed on September 27, 2018. Heavens Above LLC
owned the Property until the LLC quit claimed the Property to debtor five




            Case 19-21399-beh     Doc 35   Filed 06/17/19   Page 5 of 6
months later, on February 22, 2019. For property to be exempted as
homestead property, it must be “owned and occupied,” by a resident of this
State. In re Arnhoelter, 431 B.R. at 454-55 (citations omitted). If one of these
conditions is not met at the time the judgment is docketed, it cannot be
“cured” later by moving into the property, or obtaining a deed to it. See id., at
455. Debtor Ms. Bohland was not the owner of the Property at the time the
judgment was docketed. Accordingly, the debtor’s request to void the
judgment lien is denied.
      The Court will enter a separate order consistent with this decision.


Dated: June 17, 2019




            Case 19-21399-beh    Doc 35   Filed 06/17/19   Page 6 of 6
